Citation Nr: 1022061	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for loss of visual 
acuity.

7.  Entitlement to service connection for left foot 
disability.

8.  Entitlement to service connection for a skin rash.





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973, and from January 2003 to April 2004.  He also 
had National Guard service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for disabilities of the low 
back, wrists, knees, and left foot, and for loss of visual 
acuity and a skin rash.

In November 2008, the Board remanded those claims for the 
development of additional evidence.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives.  The Board will proceed with review.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a skin rash is addressed 
in the REMAND portion of the decision below and is REMANDED 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  Low back pain and lumbar spine degenerative joint disease 
were recorded during active service in 2003 to 2004, and 
continued after service.



2.  No left wrist injury during service has been shown, and 
left wrist pain was first reported several years after 
service.

3.  Right wrist pain was reported, and x-ray evidence of 
arthritis was found, during service in 2004; the symptoms and 
findings continued after service.

4.  Left knee pain was reported, and x-ray evidence of 
arthritis was found, during service in 2004; the symptoms and 
findings continued after service.

5.  Right knee pain was reported, and x-ray evidence of 
arthritis was found, during service in 2004; the symptoms and 
findings continued after service.

6.  No visual impairment other than refractive error was 
present during the Veteran's active service; other conditions 
of the eye were found after active service, and are not 
linked to any disease, injury, or other event during active 
service.

7.  Service treatment records do not reflect a left foot 
injury, the Veteran did not have injury residuals or other 
musculoskeletal dysfunction noted at separation from service, 
and a chronic left foot condition was not noted until more 
than a year after separation from service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for establishing service connection for a 
left wrist condition have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Right wrist arthritis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).



4.  Left knee arthritis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Right knee arthritis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  The criteria for establishing service connection for 
visual impairment have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2009).

7.  The criteria for establishing service connection for a 
left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in June 2004, March 2006, and November 2008.  The June 2004 
letter advised the Veteran what information and evidence was 
needed to substantiate a claim for service connection.  The 
RO informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The March 2006 and November 2008 
letters advised the Veteran how VA determines disability 
ratings and effective dates.  The case was last adjudicated 
in an April 2010 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and VA examination reports.  The Board notes that 
the Veteran receives benefits from the Social Security 
Administration.  However, the award letter indicates the 
benefits were granted based upon impairment from a 
psychiatric disability.  As such, they are not relevant to 
the claims on appeal and VA has no further duty to assist him 
with regard to obtaining those records.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA 
decision pertains to a completely unrelated medical condition 
and the veteran makes no specific allegations that would give 
rise to a reasonable belief that the medical records may 
nonetheless pertain to the injury for which the veteran seeks 
benefits, relevance is not established.")

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting evidence and argument.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process, and he has done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Low Back

The Veteran reports that he has a chronic low back disorder, 
manifested by pain, that began during his 2003 to 2004 period 
of active service.  

The service treatment records in the Veteran's claims file do 
not show any medical examination of the Veteran at the 
beginning of his 2003 to 2004 period of active duty.  In a 
National Guard service examination in March 2002, the 
examiner checked normal for the condition of the Veteran's 
spine.

During active duty, in February 2004, the Veteran sought 
outpatient treatment for a three month history of low back 
pain, with a pins and needles sensation down his right leg.  
The treating clinician did not find any tenderness or 
limitation of motion of the spine.  The clinician's 
impression was sciatica.  The clinician prescribed pain 
medication and a period of light duty.  Physical therapy 
notes from March 2004 reflect a history of low back pain 
since October 2003.  On examination in March 2004, not long 
before separation from active duty, the examiner noted 
tenderness to palpation of the right paraspinal muscles, and 
a history of radiation of pain into the right lower 
extremity.  The examiner's impression was sciatica.

Also in March 2004, x-rays of the Veteran's lumbosacral spine 
were taken at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  The radiologist found minimal subluxation of the 
L3 vertebra over the L4 vertebra.  There was significant 
narrowing of the L3-L4 disc space, and there were small 
degenerative osteophytes at L3, L4, and L5.  The impression 
was degenerative changes at L3-4 disc with minimal 
spondylolisthesis of L3 over L4.

In April 2004, soon after separation from service, the 
Veteran submitted a clam for connection for several 
disorders, including a disorder manifested by back pain.  VA 
treatment records dated from 2004 to 2008 reflect the 
Veteran's complaints of low back pain.

The Veteran had a VA joints examination in October 2005.  At 
that time, the Veteran reported that he first sustained 
injury to his back while playing flag football in 1972, which 
was during his first period of active service.  He stated 
that the 1972 injury was addressed with pain medication and 
stretching exercises.  He indicated that he had continued to 
have fairly constant low back pain since the 1972 injury.  He 
related that he had flare-ups of sharp pain that radiated 
down both legs.  The examiner found that the Veteran had very 
mild tenderness to palpation along the lumbosacral spine.  
The spine had a full range of motion, and the straight leg 
raise test was negative bilaterally.  The Veteran's gait 
appeared well balanced and not antalgic.  Lumbar spine x-rays 
showed some loss of disc space and mild spondylolisthesis at 
the L3-L4 intervertebral space.  There were degenerative 
changes at the facet joints from L3 to S1.  The examiner's 
impressions with respect to the lumbar spine were 
spondylosis, degenerative disc disease, and mild 
spondylolisthesis.



In the November 2008 remand, the Board indicated that the 
Veteran should have new VA medical examinations, with the 
reports to include opinions as to the likelihood that the 
Veteran's claimed conditions were related to any of his 
periods of active service.  On VA musculoskeletal examination 
in June 2009, the Veteran reported having low back pain that 
had begun in 2003.  He indicated that he did not have a 
specific injury, but that the pain began during his overseas 
service.  In providing history of pain in his right wrist, he 
reported that he had worked using a hammer daily while he was 
building a tower in Iraq in 2003.  He stated that his back 
pain was dull, with episodes of sharp pain that radiated into 
his legs.  The examiner noted that the Veteran was sensitive 
to light touch of the low back.  The Veteran did not have 
pain with flexion or extension of the low back, but had pain 
with lateral bending and at the end of the ranges of 
rotation.  The straight leg test was negative bilaterally.  
X-rays showed degenerative changes, especially at L3-L4.  The 
examiner's impression was moderate lumbar degenerative joint 
disease.  With respect to the etiology of arthritis in the 
Veteran's right wrist, lumbar spine, and knees, the examiner 
wrote:

It is to attribute his multiple locations 
of arthritis secondary to hammering on 
towers as less likely than not to be a 
direct result of that activity in the 
service.

No disorder of the Veteran's spine was found on an 
examination conducted about a year before the Veteran's 2003 
to 2004 service.  During that service period, the Veteran 
sought treatment for chronic low back pain, and x-rays showed 
degenerative changes of the lumbosacral spine.  As 
degenerative disease of the lumbar spine was first shown 
during service and has continued since service, service 
connection for that disorder is warranted.




Wrists

In his April 2004 claim, the Veteran sought service 
connection for wrist pain, claimed as beginning during his 
2003 and 2004 service in Iraq.  The RO has addressed the 
claim as involving disability of both wrists.

On the report of a March 2002 National Guard examination, the 
examiner noted scars on the Veteran's right arm, but 
indicated that the condition of the Veteran's upper 
extremities was normal.  During active service, in a February 
2004 medical assessment, the Veteran indicated that he had 
right thumb and wrist pains.  He reported that he had 
received physical therapy for a sprained right wrist.  
Outpatient treatment notes from March 2004 reflect the 
Veteran's eight month history of right wrist pain after 
extensive carpentry work.  The Veteran also reported that a 
weapon, an M16, fell on his thumb.  A clinician found 
evidence of generalized wrist pain, and x-rays showed 
significant degenerative joint disease.  In March 2004, VA 
x-rays of the right wrist showed minimal osteoarthritic 
changes at the lateral carpal bones, soft tissue 
calcification at the radial styloid process, described as 
probably related to remote injury, and soft tissue edema at 
the wrist.  A March 2004 service examination report contains 
notation of tenderness to percussion of the right wrist.

Records of VA treatment in 2004 include the Veteran's 
complaints of right wrist pain.  On VA examination in October 
2005, the Veteran reported that he did not have any 
complaints regarding his left wrist.  He reported that he had 
right wrist pain that had begun with doing carpentry work 
during service.  Examination of the right wrist revealed 
slight tenderness to palpation along the scaphoid and radial 
side of the radial carpal joints.  There was pain with the 
terminal 10 degrees of ulnar and radial deviation, and no 
pain with other motions.  Grip strength was 5/5.  Right wrist 
x-rays showed degenerative changes at the radial scaphoid 
joint and the schaphotrapeziotrapezoid (STT) joint.  The 
examiner's impressions were degenerative joint disease of the 
right wrist, and degenerative changes in the left wrist.



In December 2008, x-rays of the Veteran's right wrist were 
taken at the Memphis VAMC.  The examiner noted degenerative 
changes that had progressed since October 2005 x-rays.  The 
examiner indicated that the x-rays showed probable remote 
injury to the navicular bone.  In VA treatment in January 
2009, the Veteran reported having had chronic right wrist 
pain since 2003.  He stated that he injured his right wrist 
while building towers during service.

On VA musculoskeletal examination in June 2009, he reported 
ongoing right wrist pain that had begun while building a 
tower in service in 2003.  He reported that he also had a 
several year history of left wrist pain.  The examiner found 
that the Veteran's right wrist was mildly tender to palpation 
over the proximal carpal row.  There was pain from 50 to 60 
degrees of wrist flexion.  The left wrist had no pain with 
motion.  Right wrist x-rays showed a radiocarpal arthritis.  
Left wrist x-rays showed a normal wrist, without any bony 
changes that the examiner could appreciate.  In the 
examination impressions, the examiner included dorsal wrist 
syndrome of the left wrist, and did not provide any 
impression with respect to the right wrist.  Under the 
heading "Assessment," the examiner wrote that the Veteran 
had osteoarthritis in multiple places including the right 
wrist.  With respect to etiology, the examiner indicated that 
it was less likely than not that the right wrist arthritis 
was a direct result of hammering on towers during service.  
The examiner's impression of a left wrist disorder is in 
contradiction with the other statements in the examination 
report.  It appears likely that the impression contains an 
erroneous substitution of the left wrist for the right.  

Regardless, the Veteran's service treatment records do not 
contain any complaints involving his left wrist.  After 
service, in 2005, left wrist x-rays showed degenerative 
changes, but the Veteran stated that he did not have any pain 
or other symptoms in that wrist.  In 2009, the Veteran 
reported a several year history of left wrist pain, but did 
not indicate that the pain began during service.  Further, x-
rays taken during the VA examination were normal.  The 
preponderance of the evidence does not establish that the 
Veteran sustained an injury to or experienced any symptoms in 
his left wrist during his 2003 to 2004 service, and there is 
no medical 
evidence linking any current left wrist disorder to service.  
Thus, the preponderance of the evidence is against the claim 
for service connection for a left wrist disorder, and that 
claim is denied.

The Veteran received treatment for right wrist pain during 
service in 2004.  X-rays taken before separation from service 
showed arthritic changes, albeit minimal.  Post-service x-
rays have continued to show arthritis.  Although the VA 
physician who examined the Veteran in 2009 found it unlikely 
that the Veteran right wrist arthritis is attributable to 
extensive work with a hammer during service, service 
connection is supported by the x-ray findings of arthritis 
during service, and by the continuity of reports of right 
wrist pain during and since service.  Overall, and after 
resolving all doubt in the Veteran's favor, the record 
supports service connection for arthritis in the right wrist.


Knees

The Veteran essentially contends that he has chronic 
bilateral knee disability that began during service.  The 
Veteran's lower extremities were found to be in normal 
condition in a National Guard examination in March 2002.  A 
health assessment performed during active service, in 
February 2004, contains notations that the Veteran was 
referred to physical therapy for a sprained right wrist and 
for swelling in both knees.

In a March 2004 physical therapy consultation, the Veteran 
reported that he 
had experienced low back pain for several months, and 
bilateral knee pain for a while.  The physical therapist 
found that both knees had a 5 degree decrease in extension, 
and had full flexion.  There was pulling in the left knee on 
flexion with overpressure.  There was tenderness to palpation 
of the right knee.  The Veteran's gait appeared mildly 
antalgic on the right.  The physical therapist's assessment 
was bilateral knee pain secondary to arthritis.


Later in March 2004, the Veteran had knee x-rays taken at the 
Memphis VAMC.  The radiologist stated that findings in the 
left knee were consistent with early osteoarthritis, and that 
findings in the right knee were consistent with 
osteoarthritis.  On a service medical examination in March 
2004, the Veteran reported having popping in his right knee.  
The examiner found that both knees had full ranges of motion 
and were not tender to palpation.

In his April 2004 claim, the Veteran reported having knee 
pain.  VA treatment records from 2004 reflect the Veteran's 
reports of bilateral knee pain.

On VA examination in October 2005, the Veteran reported 
having pain in both knees, worse in the right.  He stated 
that he had left knee pain and swelling after pulling a 
muscle in the 1970s.  He indicated that the swelling 
subsided, and that presently he had intermittent pain in his 
left knee.  He reported having had right knee pain for ten 
years or so.  He indicated that he had popping in both knees.  

Examination of the left knee revealed a full range of motion, 
without pain, but with crepitus.  The knee was stable.  The 
knee had minimal tenderness to palpation.  X-rays showed 
moderate loss of joint space, osteophytic changes, and 
degenerative changes.  The right knee had a range of motion, 
without pain, but with crepitus.  There was very mild 
tenderness to palpation.  The knee was stable.  X-rays showed 
osteophytes, degenerative changes, and a calcified area 
possibly consistent with a loose body.  The examiner's 
impressions were tricompartmental degenerative joint disease 
of left and right knees, and a questionable calcified loose 
body in the right knee.

VA treatment notes from 2008 and 2009 reflect that arthritis 
pain in the knees was among the Veteran's ongoing conditions.  
In May 2008, the Veteran wrote that he had severe bilateral 
knee pain, with swelling and numbness.

On VA musculoskeletal examination in June 2009, the Veteran 
reported having bilateral knee pain since he was overseas in 
2003.  The examiner found that both knees had mild tenderness 
to palpation.  Each knee had motion from 0 to 130 degrees.  
The knees were stable.  X-rays showed joint space loss and 
degenerative changes in both knees, and two free-floating 
calcified loose bodies in the right knee.  The examiner's 
impression was mild tricompartmental degenerative joint 
disease in each knee.  The examiner indicated that it was 
less likely than not that arthritis in the knees was 
attributable to hammering work during service.

The Veteran has arthritis in both knees.  X-rays taken before 
separation from service in 2004 showed that arthritis.  As x-
rays were not taken on entry into active duty in 2003, the 
available x-ray evidence does not pinpoint when the arthritis 
became diagnosable.  The Veteran did not complain of knee 
pain in 2002, however, and he reported bilateral knee 
swelling and pain during service in 2004.  The evidentiary 
value of the available x-ray evidence and the contemporaneous 
reports regarding symptoms at least balance the lack of x-ray 
evidence regarding the condition of the knees on entry into 
service in 2003.  After resolving all doubt in the Veteran's 
favor, the Board finds that service connection for arthritis 
of the left and right knees is warranted.


Visual Acuity

The Veteran is seeking service connection for a claimed 
disorder impairing his vision.  Refractive error of the eye 
is not a disease or injury for purposes of service connection 
and VA disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.

The report of a March 2003 National Guard examination does 
not show any visual disorder except for refractive error, 
corrected by glasses.  The report does not include any 
findings with respect to the Veteran's field of vision.  
During service, on examination in March 2004, bilateral 
refractive error again was corrected by glasses.  The field 
of vision was full in both eyes.

After service, on VA eye examination in September 2006, the 
Veteran continued to have refractive error corrected by 
glasses.  The examiner noted hypertension retinopathy, 
cataracts, nuclear sclerosis, and a visual field defect.

On VA eye examination in May 2009, the Veteran continued to 
have refractive error corrected by glasses.  The examiner 
found nuclear sclerosis.  The examiner indicated that the 
Veteran had mild grade 1 cataracts in both eyes.  The 
examiner stated that cataracts could be caused by aging and 
other factors, and that it was more likely than not that the 
Veteran's cataracts were age-related.  The examiner initially 
answered yes as to whether there was a visual field defect.  
The examiner went on to report that a constricted visual 
field was seen on perimetry testing, but that a full visual 
field was found by confrontation.  Because the visual field 
was normal on confrontation testing, the examiner concluded 
that it was more likely than not that the Veteran did not 
have a true visual field defect, but rather that the initial 
finding of visual field defect was due to the patient being 
unfamiliar with perimetry testing.

As noted above, refractive error is not a condition for which 
VA grants service connection and compensation.  At the time 
of separation from his later period of active service, the 
Veteran was not shown to have any visual disorder other than 
refractive error.  After that service, there is mixed 
evidence as to whether the Veteran developed a visual field 
defect.  He was found to have hypertension retinopathy, 
nuclear sclerosis, and cataracts.  There is no medical 
evidence linking any of those conditions to any event during 
the Veteran's active service.  

To the extent that the Veteran himself believes that there is 
a medical nexus between his visual problems and his military 
service, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to 
opine on matters requiring medical expertise, such as if a 
disability is related to radiation exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis).  

In summary, the preponderance of the evidence is against the 
claim for service connection for loss of visual acuity or 
other visual impairment, and the claim is denied.


Left Foot

The Veteran indicates that he sustained a left foot injury 
during his service in Iraq in 2003 and 2004.  His medical 
records from that period of service are silent as to any left 
foot injury.  The records contain no indication that the foot 
was x-rayed during that period.  In a March 2004 medical 
history and examination, the Veteran reported having corns.  
The examiner noted callus and corns on the Veteran's left 
foot.

Records of post-service VA treatment in 2004 to 2009 reflect 
reports of musculoskeletal pain in several areas, including 
the back, knees, and right wrist, but not contain any mention 
of symptoms in the left foot.

On VA examination in October 2005, the Veteran reported that 
during service, in 2003, a 2 x 6 piece of wood fell on the 
dorsum of his left foot.  He stated that x-rays were taken 
and were negative for fracture.  He indicated that he was 
told that he had a spur on the top of the foot.  He stated 
that when he walked further than about two blocks he had pain 
in the dorsum of the foot.  On examination, the Veteran's 
gait was normal.  The examiner found no deformity, 
abnormality, or functional impairment of the left foot.  Left 
foot x-rays showed mild spurring at the talonavicular joint 
and at the tibiotalar joint indicative of degenerative joint 
changes.  The examiner's impression was mild talonavicular 
and tibiotalar degenerative joint disease in the left foot.

In November 2006, Mr. A. S. wrote that he served with the 
Veteran in Iraq and knew the Veteran before their Iraq 
service.  Mr. S. recalled the Veteran telling him of problems 
with his back, knees, and foot that were getting worse while 
he was in Iraq.

The report of the June 2009 VA examination indicates that the 
Veteran reported having dropped something on his left foot in 
2003.  The Veteran stated that he has had progressive pain 
and swelling in his left foot since that time.  On 
examination, the left foot had no erythema, swelling, or 
tenderness to palpation.  There was no limitation of motion, 
and no pain with initial or repetitive motion.  There was no 
evidence of abnormal weightbearing.  Left foot x-rays were 
normal.  The examiner did not find any disorder affecting the 
left foot.

After service, the Veteran reported that during service his 
left foot was injured by a falling object.  Mr. S. recalls 
that the Veteran complained of a foot problem.  On 
examination shortly before separation from service, however, 
there was no complaint of finding of past injury or of 
musculoskeletal problems with the left foot.  After service, 
the October 2005 x-rays showed mild degenerative changes in 
joints near the left ankle.  X-rays taken in 2009 were not 
found to show any arthritis or other abnormality.  In the VA 
examinations in 2005 and 2009, the examiners did not observe 
evidence of pain, dysfunction, or abnormality of the left 
foot.  

While the Veteran reports suffering an injury to the left 
foot and his friend recalls the Veteran telling him about 
foot pain, the Board finds the contemporaneous service 
records to be more probative as to the existence of a chronic 
left foot condition during service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence).

Further, to the extent that the Veteran himself believes that 
there is a medical nexus between his left foot complaints and 
his military service, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical 
expertise, such as if a disability is related to radiation 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis). 

The medical evidence does not show any musculoskeletal 
disorder of the left foot during service or at separation 
from service, nor is there any medical evidence linking any 
current left foot disorder to service.  Moreover, the 
arthritic changes noted near the ankle were found more than a 
year after service, and were not seen on repeat x-rays 
several years later.  Thus, the preponderance of the evidence 
is against the claim for service connection for a left foot 
disorder, and the claim is denied.


ORDER

Entitlement to service connection for lumbar spine 
degenerative disease is granted.

Entitlement to service connection for left wrist disability 
is denied.

Entitlement to service connection for right wrist arthritis 
is granted.

Entitlement to service connection for left knee arthritis is 
granted.

Entitlement to service connection for right knee arthritis is 
granted.

Entitlement to service connection for loss of visual acuity 
is denied.

Entitlement to service connection for left foot disability is 
denied.


REMAND

The Veteran reports that he has a skin disorder manifested by 
intermittent episodes of itching and a rash or hives.  He 
asserts that this disorder began during his 2003 and 2004 
service in Iraq.  His medical records from that period of 
service do not show skin complaints or disorders, except in a 
March 2004 exam when discoloration and edema of the proximal 
interphalangeal joint of a left finger was noted.  The 
Veteran specifically denied experiencing hives on his 
separation examination.  A man who served in Iraq with the 
Veteran has provided a statement recalling that the Veteran 
experienced itching during his service in Iraq.  

Since service, the Veteran has informed clinicians of the 
intermittent disorder on a number of occasions, though the 
rash and hives were not present at the time of the 
examinations and treatment.  A VA dermatologist who examined 
the Veteran in June 2009 concluded that the Veteran has 
chronic urticaria.  The dermatologist expressed that a workup 
by an allergist was essential to determine the likely 
etiology of disorder.  

It was noted on that examination that the Veteran had seen a 
private allergist in 2007, and was referred for an allergy 
consult in April 2009 at the Memphis VA medical center.  Such 
records must be requested on remand. 

Accordingly, this case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for allergies 
and rashes, to specifically include the 
allergy testing he underwent in 2007 by 
Mirro and Escue.  After securing the 
necessary release, the RO/AMC should 
obtain these records.

2.  Obtain VA treatment records from the 
Memphis VAMC and associated clinics 
dating since February 2009.

3.  After the above has been completed to 
the extent possible and the records 
associated with the claims file, the 
claims file should be forwarded to an 
allergy specialist for review.  The 
examiner should provide an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that the 
Veteran suffers from a chronic allergic 
skin rash that is related to his active 
duty.  If the examiner determines that a 
physician examination is necessary to 
provide the requested opinion, one should 
be scheduled.  A rationale for any 
opinion expressed should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


